DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 3/5/2020		.
Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 2009/0252648 A1).
Re claim 1, Klein discloses a system for introducing at least one mass of objects to and removing at least one mass of objects from a volume of fluid (abstract), the system comprising; 
a structure (ref. 421) for holding a volume of fluid; 
a dedicated mechanical system (ref. 425, 426, 427) for creating a substantially vertical linear motion for introducing the at least one mass of objects to and removing the at least one mass of objects from the volume of fluid (¶ [0077]); 
a support structure (see fig. 6 frame/table of ref. 420) associated with the dedicated mechanical system that extends below the mechanical system; 
at least one permeable structure (see fig. 5 ref. 340) for holding the at least one mass of objects; 
such at least one permeable structure associated with the support structure (see fig. 6 ¶ [0077] ref. 340/440 connected via refs. 427, 265, 425 to support structure frame/tablet of ref. 420); 
such dedicated mechanical system supported by a structure (see fig. 6 back frame) in proximity to the structure for holding the volume of fluid (in proximity to back frame and table portion of ref. 420); and 
the location of such dedicated mechanical system being at least partially above the fluid level present in the structure for holding the volume of fluid (see fig. 6, refs. 425, 426, 427 above fluid level of ref.  421).
Re claim 2, where such dedicated mechanical system is supported by the same structure that supports the structure for holding the volume of fluid (frame/table of ref. 420).
Re claims 3-5, Regarding “where the at least one permeable structure remains partially submersed for a portion of time” and “where the at least one permeable structure remains fully submersed for a portion of time” and “where the at least one permeable structure is raised above the volume of fluid” these are statements of intended use of the claimed system, so long as the permeable structure can be partially submersed (by lowering fluid level or partial lowering) the structure can remain submersed for any time.  See MPEP 2114.
Re claims 6-9, further including a control means (¶ [0077] automatic control of a suitable control system) in operable communication with the dedicated mechanical system; wherein objects are introduced to a body of fluid as determined by a control means that is programmable (¶ [0077] expected in “automatic”, see also ¶ [0109] Programmable Logic Controller (PLC)); where the temperature of the volume of fluid is monitored by at least one temperature sensor in communication with the control means (¶ [0041] electrical communication with a control system…in order to control….the temperature; ¶ [0064] maintain…at the desired temperature; i.e. inherently requires a temperature sensor of some sort); where the volume of fluid is temperature controlled by adding or removing heating or cooling energy from the volume of fluid based on the input from the at least one temperature sensor (¶ [0041], [0064] heaters…supply heated treatment fluid….one or more heat exchangers…)
Re claim 10, Klein further discloses a method of washing, thawing or processing  masses of objects (abstract, title “treating”) such method including the steps of: 
filling a structure for holding a volume of fluid with a fluid (¶ [0074]-[0075] treatment fluid); 
monitoring the temperature of such volume of fluid (¶ [0041], [0064] control temperature);  
29adding heating or cooling energy to the volume of fluid to achieve a predetermined temperature range based on the process of washing, thawing or processing being performed (¶ [0041], [0064] heaters, supply heated treatment fluid, one or more heat exchangers…control temperature); 
placing at least one mass of objects at least partially onto or within at least one permeable structure (¶ [0073]-[0074] treatment canister 340….allografts therein); 
the at least one permeable structure being associated with a dedicated mechanical system (ref. 425, 426, 427) that is at least partially above the fluid level present in the structure for holding the volume of fluid (see fig. 6); 
initiating a predetermined process to introduce the at least one mass of objects in the at least one permeable structure to the volume of fluid by means of the dedicated mechanical system (¶ [0077] raising and lowering of the treatment canisters…under the automatic control; see also ¶ [0030] the treatment process may even be automated); 
continuing to monitor the fluid temperature and if required, adding heating or cooling energy to the fluid as needed to maintain the predetermined temperature range (¶ [0041], [0064] “control…the temperature…during the treatment process”); and 
upon the completion of the predetermined process, removing the at least one mass of objects from the at least one permeable structure (¶ [0067], [0084] after a predetermined amount of time….after the final treatment step has been completed…the allografts may be assessed, i.e. removed).
Re claim 11, where the at least one mass of objects in the at least one permeable structure is introduced to the body of fluid to predetermined levels based on the washing, thawing or processing being performed (¶ [0032] completely or at least half way submerged).
Re claim 14, where a process completion is called according to a predetermined time frame (¶ [0067] predetermined amount of time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klein, as applied above, in view of Cantrell et al. (US 2015/0007588 A1).
Re claims 12-13 and 15, Klein discloses as shown above including controlling the temperature, but does not disclose where the cooling energy from within the mass of objects is allowed to transfer into the volume of fluid until a predetermined fluid temperature is reached before initiating a predetermined process. However, Cantrell discloses it is known in the fluid tank immersion art (abstract) to include where the cooling energy from within the mass of objects is allowed to transfer into the volume of fluid until a predetermined fluid temperature is reached before initiating a predetermined process; where the fluid temperature is monitored, and a process completion is called when a specific temperature is reached; where the fluid temperature is monitored and a process completion is called when a specific temperature is reached within a predetermined time frame (¶ [0081] beginning temperature…target temperature for the fluid is reached, heat is introduced thereafter…[o]nce a predetermined “complete” temperature is reached in the fluid, a “complete” alert message is initiated; Regarding “within a predetermined time frame”, this is obvious to one of ordinary skill in the art in view of the predetermined processing time of Klein that there either be a time out, error or process change if the desired temperature is not reached in a normal period of time);
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system of Klein to further include controlling the temperature and “completion” as a function of fluid temperature, as suggested by Cantrell, in order to enable defrosting of frozen items using similar and related immersion tank systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2857923; US 3888694, US 10112221  note immersion systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711